Citation Nr: 0705608	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  02-12 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.

These matters come before the Board of Veterans' Appeals 
(Board) from February 2002 and February 2003 rating 
decisions.  

In the February 2002 rating decision, the RO continued the 
veteran's 20 percent rating for bilateral hearing loss.  The 
veteran filed a notice of disagreement (NOD) in March 2002.  
In April 2002, the RO increased the veteran's rating for 
bilateral hearing loss to 30 percent, effective January 16, 
2001 (the date of the claim for increase), and issued a 
statement of the case (SOC) later that month.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2002.

While the RO has assigned a higher rating of 30 percent for 
bilateral hearing loss during the pendancy of this appeal, as 
higher ratings are available, and the appellant is presumed 
to be seeking the maximum available benefit, the claim for an 
increased rating remains viable on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In November 2002, the veteran filed a formal claim for a 
TDIU.  The RO denied the veteran's claim in January 2003, and 
continued the denial of the claim in February 2003.  The 
veteran filed an NOD in March 2003, and the RO issued a 
statement of the case in June 2004.  The veteran filed a 
substantive appeal (via a VA Form 9) in August 2004.

In September 2005, the veteran and his daughter testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of the hearing is of record.

In October 2005, the Board remanded the claims on appeal to 
the RO for further development.  After completing all 
requested action, the RO continued the denial of the 
veteran's claims (as reflected in the September 2006 
supplemental SOC (SSOC)) and returned the matters to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Audiometric testing has revealed, at worst, level VI 
hearing acuity in the right ear and level VI hearing acuity 
in the left ear.

3.  Service connection is currently in effect for bilateral 
hearing loss, rated as 30 percent disabling; and tinnitus, 
rated as 10 percent disabling.  The combined rating is 40 
percent.

4.  The veteran has a grade school education and no 
specialized training.  His post-service work history consists 
of odd jobs, such as cleaning out cellars and sanitation 
work.  He last worked in 1992 and is not currently working. 

5.  Uncontradicted medical opinion indicates that the 
veteran's service-connected disabilities are of such a nature 
and severity as to prevent him from securing or following a 
substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.385, 
4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), and 4.86 (2006).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Given the Board's favorable disposition of the claim for a 
TDIU, the Board finds that all information and evidence 
pertinent to this claim has been received.  The Board also 
finds that, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, all 
notification and development action needed to fairly 
adjudicate the claim for an increased rating for bilateral 
hearing loss has been accomplished.  

A June 2005 post-rating RO letter notified the veteran and 
his representative of VA's responsibilities to notify and 
assist the veteran in his claim, and a request to advise the 
RO as to whether there was medical evidence showing treatment 
for bilateral hearing loss.  This letter also provided notice 
of what was needed to establish entitlement to an increased 
rating (evidence showing that the condition had worsened).  
Thereafter, they were afforded opportunity to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
This letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the letter requested that the veteran furnish 
any evidence that he had in his possession that pertained to 
his claim.  The Board finds that this letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As regards the claim for an increased rating, the document 
substantially meeting the VCAA's notice requirements was 
furnished to the veteran after the February 2002 rating 
action on appeal.  However, the Board finds that any delay in 
issuing the section 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's June 
2005 notice letter, and additional opportunities to provide 
information and/or evidence pertinent to the claim under 
consideration, the RO readjudicated the veteran's claim on 
the basis of all the evidence of record in September 2006 (as 
reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this was accomplished in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned, and such notice was provided in a June 2006 
RO letter.  As with the June 2005 letter, addressed above, 
the veteran is not prejudiced by the timing of this notice.  
Id.  In addition, although the decision herein grants the 
claim for TDIU and denies the claim for increase, no 
disability rating is being assigned for the claim for an 
increased rating, and no effective date is being, or is to 
be, assigned for either claim; hence, there is no possibility 
of prejudice to the veteran under the requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim for increase has been accomplished.  The RO, on 
its own initiative as well as pursuant to the Board's remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate 
his claim, to include obtaining available post-service VA and 
private medical records.  In March 2001, May 2004, and July 
2006, the veteran was afforded comprehensive VA examinations 
in connection with his claim, reports of which are of record.  
A transcript of the veteran's September 2005 Board hearing 
also has been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of both claims 
on appeal, at this juncture, without directing or 
accomplishing any additional notification or development 
action.  

II.  Factual Background

A March 2001 VA audiological evaluation revealed rather 
symmetrical, mildly moderate to severe, gently sloping 
sensorineural hearing loss at 250 Hz through 8000 Hz.  Speech 
discrimination was excellent.  On audiometric testing, pure 
tone thresholds, in decibels, were reported as follows:






HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
70
75
80
71
LEFT
60
65
75
80
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and 94 percent in the left ear.

A March 2002 record from D.P., M.S., CCC-A, a private 
audiologist, reflects that results of the veteran's 
audiological evaluation revealed a mild to severe 
sensorineural hearing loss in the right ear and a moderate to 
severe sensorineural hearing loss in the left ear.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
70
80
70
71
LEFT
60
70
75
85
73

Speech reception thresholds were in good agreement with pure 
tone averages and speech discrimination percentages were 80 
percent in the right ear and 72 percent in the left ear.  The 
audiologist stated that these results were felt to be very 
reliable and repeatable.  Based on the results of testing, 
she offered that the veteran exhibited a bilateral 
sensorineural hearing loss and that the veteran's speech 
discrimination scores were not as high as those projected on 
March 2001 VA examination.  She further noted that scores 
reflected on the current testing were consistent with testing 
done in 1988 and indicated some degree of disability for the 
veteran.

In a September 2002 statement, the veteran asserted that he 
had been denied employment at a manufacturing company due to 
his service-connected disabilities.  He also stated that he 
was denied employment at other jobs because of his service-
connected disabilities and he had been out of work for over 
10 years.

In a January 2003 letter from a private physician, T.C., 
M.D., states that the veteran was disabled secondary to 
chronic, incapacitating tinnitus and hearing loss.

A May 2004 VA examination report shows that the veteran 
underwent an audiological evaluation, which reflected a 
moderate to severe, symmetrically sloping, sensorineural 
hearing loss at 250 Hz through 8,000 Hz, bilaterally.  Speech 
recognition was fair to good at the limits of veteran's most 
comfortable listening level.  There was no significant change 
in the veteran's hearing sensitivity or his speech 
recognition since his previous evaluation in October 2002.  
On audiometric testing, pure tone thresholds, in decibels, 
were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
75
75
75
71
LEFT
60
70
80
80
73

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear, and 82 percent in the left ear.

An April 2005 private medical record from C.M., Au.D., a 
private audiologist, shows that audiometric testing was 
conducted and pure tone thresholds averaged 55 dB 
bilaterally.  Speech reception thresholds were obtained at 45 
dB HL for the right ear and 50 dB HL for the left ear.  
Speech discrimination ability at 85 dB HL presentation level 
was 80 percent for both ears.  Based upon these results, 
C.M., Au.D. felt that the veteran suffered from a bilateral 
sensorineural hearing loss that was of a moderate to severe 
degree for both ears.  Word recognition ability was judged to 
be fair, bilaterally.  Further, there was a change in the 
veteran's hearing since previous testing in January 1988.

In September 2005, the veteran testified during a Board 
hearing and stated that his jobs as a civilian after his 
discharge from service included odd jobs, such as cleaning 
out cellars and a sanitation worker.  He stated that he was 
denied jobs because he could not hear forklifts or other 
equipment that could be dangerous.

In December 2005, the veteran submitted several statements 
from family, friends, and acquaintances that stated that it 
was hard for the veteran to hear and understand 
conversations.

A July 2006 VA examination report shows that the veteran 
underwent an audiological evaluation, which reflected a 
moderate to severe sensorineural hearing loss bilaterally 
with the left ear slightly worse at some higher frequencies.  
Word understanding was good bilaterally.  On audiometric 
testing, pure tone thresholds, in decibels, were reported as 
follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
70
85
65
70
LEFT
65
70
80
80
74

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear, and 84 percent in the left ear.

The report of  July 2006 VA ear, nose, and throat examination 
reflects the physician's notation that the veteran's claims 
file, to include the January 2003 note from Dr. T.C., had 
been reviewed.  The physician noted that, during the 
examination, the veteran was only able to follow instruction 
approximately 50 percent of the time, as he did not hear some 
of the instruction during the examination.  Based on the 
examination and the veteran's audiometric testing scores, the 
physician opined that, due to the veteran's bilateral hearing 
loss, the veteran could not gain substantial gainful 
employment, as the veteran had difficulty even following 
directions during the VA examination and he was missing 
significant parts of the conversation.



III.  Analysis

A.  Increased Rating

Generally, disability evaluations are determined by comparing 
a veteran's symptomatology with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained through 
audiometric testing.  Evaluations of hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2006).

In this case, the record does reveal puretone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for each ear under 38 C.F.R. § 4.86(a).  Hence, 
the veteran may benefit from application of this provision.

Applying the special provision for evaluating exceptional 
patterns of hearing impairment to the most recent, July 2006 
audiometry results reveals that the veteran has Level VI 
hearing acuity in the right ear, and Level VI hearing acuity 
in the left ear, based on application of the reported 
findings to Tables VIa and VII.  These findings warrant a 30 
percent rating under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic 
Code 6100.  The Board notes that the previous audiometric 
evaluations conducted during the course of the appeal also 
yield a 30 percent rating when the results of those 
evaluations are applied to Tables VIa and VII.  
[Parenthetically, the Board notes that, when Table VI (in 
lieu of Table VIa) and the standard provisions of evaluating 
hearing loss are considered for each ear, the results would 
only warrant the assignment of a 10 percent rating.  See 38 
C.F.R. § 4.85, Table VI (2006).]

The Board has considered the veteran's assertions advanced in 
statements and during his Board hearing, as well the lay 
statements submitted in support of the claim, and in no way 
discounts the difficulties that the veteran experiences as a 
result of his bilateral hearing loss.  However, it must be 
emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiological 
evaluations of record.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In other words, the Board is bound by law 
to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For all the foregoing reasons, the Board finds a rating in 
excess of 30 percent for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, given the method of deriving schedular 
ratings for bilateral hearing loss, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the veteran's service connected disabilities-
bilateral hearing loss and tinnitus-are rated as 30 percent 
and 10 percent disabling, respectively, and the combined 
rating for all service-connected disabilities is 40 percent.  
Therefore, the minimum percentage requirements for a TDIU set 
forth in 38 C.F.R. § 4.16(a) are not met.  

However, even when the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, a TDIU on an extra-schedular basis may 
nonetheless be granted in exceptional cases when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. §§ 3.321(b), 4.16(b).  Hence, the Board must still 
consider the question of whether persuasive evidence 
establishes that the veteran is, in fact, unemployable.

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the totality of the evidence, to include the 
medical opinions of record, the Board finds that entitlement 
to a TDIU is established.

The record reflects that the veteran has a grade school 
education and no specialized training.  During his Board 
hearing, he testified that his post-service work history 
consists of odd jobs, such as cleaning out cellars and 
sanitation work, and that he has been denied jobs because he 
could not hear forklifts or other equipment that could be 
dangerous.  He last worked in 1992 and is not currently 
working. 

Moreover, notwithstanding the actual ratings assigned for the 
service-connected disability, the only medical opinions to 
address the veteran's unemployability-the January 2003 
opinion by a private physician and the July 2006 opinion by 
the VA physician-support a finding that service-connected 
disability precludes the veteran from securing and following 
substantially gainful employment.  While the RO/AMC pointed 
out that the private opinion was not supported by stated 
rationale, the Board notes that the July 2006 VA physician's 
opinion was based on a review of the veteran's claims file 
and physical examination and included a rationale for his 
opinion; as such, this opinion constitutes competent and 
probative medical evidence to support the veteran's claim for 
a TDIU.  Significantly, there is no contrary medical opinion 
of record.  The RO/AMC denied the veteran's claim for a TDIU, 
in part, based upon comments the veteran made on his 
application for a TDIU as to what he could and could not do 
(see September 2006 SSOC), the Board points out that VA 
adjudicators are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Willis v. Derwinski, 1 Vet. App. 
66 (1991).  Notwithstanding the veteran's own assertions as 
to his physical abilities, the fact remains that he has 
contended that his service-connected hearing problems prevent 
him from obtaining gainful employment, and that, in this 
case, the only medical opinions addressing the veteran's 
unemployability are generally supportive of the claim.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the record, to particularly include the 
medical opinion evidence addressed above, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
entitlement to a TDIU is established.




ORDER

A rating in excess of 30 percent for bilateral hearing loss 
is denied.

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


